In a proceeding pursuant to article 7 of the Real Property Tax Law to review an assessed valuation of certain real property, petitioner appeals (1) from an order of the Supreme Court, Suffolk County, dated June 27, 1978, which dismissed its petition on the ground that it was not the "person aggrieved” and (2) as limited by its brief, from so much of a further order of the same court, dated October 13, 1978, as, upon granting renewal, adhered to its original determination and denied its motion to substitute or include an additional petitioner. Appeal from order dated June 27, 1978 dismissed as academic. That order was superseded by the order granting renewal. Order dated October 13, 1978 reversed insofar as appealed from, order dated June 27, 1978 vacated, petition reinstated and application to substitute or include an additional petitioner granted. Petitioner is awarded one bill of $50 costs and disbursements to cover both appeals. Both petitioner and its attorney had authority to act as agent for petitioner’s wholly owned and controlled subsidiary, which, as a lessee, is clearly an "aggrieved party” (see Matter of Burke, 62 NY 224; Real Property Tax Law, § 704, subd 1). Therefore, Special Term erred in not granting leave to petitioner to amend its caption pursuant to CPLR 3025 (subd [b]) (see People ex rel. Durham Realty Corp. v Cantor, 234 NY 507). Mollen, P. J., Lazer, Gibbons and Cohalan, JJ., concur.